OPINION OF THE COURT
PER CURIAM.
In 1975, appellant, a candidate for election as a Commissioner of Montgomery County, instituted an action in the Court of Common Pleas of Montgomery County against the County Board of Elections seeking injunctive and declaratory relief to the end that certain provisions of the Absentee Ballot Law, Act of December 6, 1975, P. *544L. 1405, No. 301, as amended, 25 P.S. § 3146.1 et seq. (Supp.1976-77), be held invalid under the United States and Pennsylvania Constitutions. This appeal stems from an order of the court of common pleas dismissing the complaint and dissolving a preliminary injunction that restrained the Elections Board from distributing ballots issued pursuant to the statute.1
We are met at the threshold with the trial court’s view that appellant lacks sufficient standing to maintain this action. See Kauffman v. Osser, 441 Pa. 150, 271 A.2d 236 (1970). However, we reach neither the merits of this appeal nor the standing issue because we conclude that appellant's victory in the 1975 general election renders the case moot; 2 any possibility of appellant suffering an injury because of the alleged unconstitutionality of the statute has been obviated. Absent extraordinary circumstances, this Court has long held that moot questions will not be decided. See Epstein v. Pincus, 449 Pa. 191, 296 A.2d 763 (1972); Meyer v. Strouse, 422 Pa. 136, 221 A.2d 191 (1966); cf. Pa.R.A.P. 1972. This appeal does not present an extraordinary situation, as where the question is capable of repetition yet evading *545review. See, e.g., Wiest v. Mt. Lebanon School District, 457 Pa. 166, 169 n. 1, 320 A.2d 362, 364 n. 1 (1974).
Order affirmed.
NIX, J., filed a dissenting opinion.
MANDERINO, J., filed a dissenting opinion.

. Appellant’s brief does not allege any specific ground for this Court’s jurisdiction. Section 202(2) of the Appellate Court Jurisdiction Act, Act of July 31, 1970, P.L. 673, No. 223, art. II, § 202(2) as amended, 17 P.S. § 211.202(2) (Supp.1976-77), provides, however, that direct appeal shall lie in this Court in cases involving “[t]he right to public office.” In Smethport Area School District v. Bowers, 440 Pa. 310, 317, 269 A.2d 712, 716 (1970), we defined that phrase to include “questions of qualification, eligibility, regularity of the electoral or appointive process and other preconditions to the holding of a particular public office.” (Emphasis added). See also Appeal of Yerger, 460 Pa. 537, 333 A.2d 902 (1975); League of Women Voters v. Lower Merion Township Board of Commissioners, 451 Pa. 26, 301 A.2d 797 (1973). Since this appeal is arguably within that definition, and because no objection to jurisdiction has been made, cf. Rule 741 of the Rules of Appellate Procedure (effective July 1, 1976), we conclude that jurisdiction of the appeal is in this Court.


. The trial court’s opinion discloses, and appellant’s brief does not dispute, that appellant won office in the November, 1975 election.